        Case 1:19-cv-00372-CCC Document 29 Filed 06/26/20 Page 1 of 3




              IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
_________________________________________
EUGENE SCALIA,                            )
SECRETARY OF LABOR,                       )
UNITED STATES DEPARTMENT OF LABOR, )
                                          )
                     Plaintiff,           )
                                          )
           v.                             ) Civil Action No. 19-00372
                                          )
AA TO ZZ CHILD CARE AND LEARNING          )
CENTER, INC.                              )
d/b/a AA TO ZZ CHILD CARE, a corporation; )
ASHLEIGH ZIMMERMAN and                    )
RYAN ZIMMERMAN                            )
                                          )
                                          )
                     Defendants.          )
                                          )

      MOTION TO APPROVE AND ENTER CONSENT JUDGMENT

      Plaintiff hereby moves this Court to Approve and Enter the Consent

Judgment against Defendants, as agreed to by the parties. In support thereof, the

Secretary represents that the parties have reached an agreement for the purpose of

settling the above-referenced matter. The terms of this agreement are set forth in

the Consent Judgment attached hereto as Exhibit A, which has been signed by

Defendants.

      WHEREFORE, for the reasons set forth above, the Secretary respectfully

requests that the Court enter the Consent Judgment attached hereto.
        Case 1:19-cv-00372-CCC Document 29 Filed 06/26/20 Page 2 of 3




Respectfully submitted,

Mailing Address:                    UNITED STATES DEPARTMENT OF
                                    LABOR
U.S. Department of Labor
Office of the Regional Solicitor    Kate S. O’Scannlain
170 S. Independence Mall West       Solicitor of Labor
Suite 630E, The Curtis Center
Philadelphia, PA 19106              Oscar L. Hampton III
                                    Regional Solicitor
(215) 861-5186 (voice)
(215) 861-5162 (fax)                /s/ M. del Pilar Castillo
                                    M. del Pilar Castillo
castillo.m.pilar@dol.gov            Attorney
                                    PA ID # 311251




                                      2
        Case 1:19-cv-00372-CCC Document 29 Filed 06/26/20 Page 3 of 3




                         CERTIFICATE OF SERVICE

      I certify that on June 26, 2020, I electronically filed the foregoing Motion to

Approve and Enter Consent Judgment with the Clerk of Court by using the

CM/ECF system, which will provide notice and an electronic link to this document

to the following attorneys of record:

Michael Follett
Mfollett@naulty.com
Gerard Smith
JSmith@naulty.com



                                              /s/ M. del Pilar Castillo
                                              M. del Pilar Castillo




                                          3
